                         Case 5:20-cv-02155-LHK Document 171-4 Filed 03/29/21 Page 1 of 2



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        TRAVIS LEBLANC (251097)
                    3   (tleblanc@cooley.com)
                        KATHLEEN R. HARTNETT (314267)
                    4   (khartnett@cooley.com)
                        BENJAMIN H. KLEINE (257225)
                    5   (bkleine@cooley.com)
                        101 California Street, 5th Floor
                    6   San Francisco, California 94111-5800
                        Telephone:     +1 415 693 2000
                    7   Facsimile:     +1 415 693 2222
                    8   Attorneys for Defendant
                        ZOOM VIDEO COMMUNICATIONS, INC.
                    9

                   10                                UNITED STATES DISTRICT COURT

                   11                           NORTHERN DISTRICT OF CALIFORNIA

                   12                                     SAN JOSE DIVISION
                   13

                   14   IN RE: ZOOM VIDEO COMMUNICATIONS             Master Case No. 5:20-cv-02155-LHK
                        INC. PRIVACY LITIGATION,
                   15
                                                                     [PROPOSED] ORDER GRANTING ZOOM
                   16                                                VIDEO COMMUNICATIONS, INC.’S MOTION
                        This Documents Relates To:                   PURSUANT TO CIVIL L.R. 6-3 TO ADJUST
                   17   All Actions   /                              CASE DEADLINES
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             [PROPOSED] ORDER GRANTING MOTION TO
                                                                                          ADJUST CASE DEADLINES
                                                                              MASTER CASE NO. 5:20-CV-02155-LHK
                         Case 5:20-cv-02155-LHK Document 171-4 Filed 03/29/21 Page 2 of 2



                    1                                         [PROPOSED] ORDER
                    2            HAVING CONSIDERED Defendant Zoom Video Communications, Inc.’s (“Zoom”)
                    3   Motion pursuant to Civil Local Rules 6-1 and 6-3, and Federal Rule of Civil Procedure 16(b)(4) to
                    4   adjust case deadlines, the submissions by counsel in support thereof, and the pleadings on file in
                    5   this matter, and good cause appearing therefore, the Court HEREBY GRANTS Zoom’s Motion
                    6   to Adjust Case Deadlines.
                    7            The case schedule is revised with the following deadlines:
                    8
                         Event                                 Current Case          Revised Case Schedule
                    9                                          Schedule
                         Zoom to complete production of        April 9, 2021      7 days after order on MTD SAC
                   10    items agreed to on 2/5                                   (subject to M&C regarding then-
                                                                                  existing case scope)*
                   11    Plaintiffs’ Last Day to File SAC      April 12, 2021     April 12, 2021
                         Zoom’s MTD SAC Due                    April 26, 2021     May 10, 2021
                   12    Plaintiffs’ MTD Opp. Due              May 10, 2021       June 7, 2021
                         Zoom’s MTD Reply Due                  May 17, 2021       June 21, 2021
                   13    MTD Hearing (earliest)                June 3, 2021       TBD
                   14    End of Discovery Stay                 None               Upon ruling on MTD SAC
                         Answer SAC                            None               28 days after ruling on MTD SAC
                   15    Plaintiffs’ Class Cert Motion         June 25, 2021      60 days after ruling on MTD SAC
                         Zoom’s Opp. to Class Cert             August 13, 2021    7 weeks after Class Cert Motion
                   16    Plaintiffs’ Class Cert Reply          September 3, 2021 3 weeks after Class Cert Response
                         Class Cert Hearing                    September 23, 2021 TBD
                   17    Fact Discovery Close                  October 29, 2021   120 days after order on MTD SAC

                   18

                   19            IT IS SO ORDERED.

                   20
                        Dated: _______________
                   21

                   22
                                                                                  THE HONORABLE LUCY H. KOH
                   23                                                             UNITED STATES DISTRICT JUDGE

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                       [PROPOSED] ORDER GRANTING MOTION TO
                                                                                                    ADJUST CASE DEADLINES
                                                                                        MASTER CASE NO. 5:20-CV-02155-LHK
